DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/22 has been entered.

Response to Amendment
3.	The rejection of Claims 3, 6, 8, and 9 under 35 U.S.C. as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Huo et al. (US 2006/0134461 A1), Kondakova et al. (JP 2008-524848 A), and Mori et al. (US 2010/0090238 A1) as set forth in the Final Rejection filed 03/09/22 is overcome by the cancellation of the claims.

4.	The rejection of Claims 1, 2, 4, 5, and 7 under 35 U.S.C. as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Huo et al. (US 2006/0134461 A1), Kondakova et al. (JP 2008-524848 A), and Mori et al. (US 2010/0090238 A1) as set forth in the Final Rejection filed 03/09/22 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Huo et al. (US 2006/0134461 A1), Kondakova et al. (JP 2008-524848 A), and Mori et al. (US 2010/0090238 A1).
	Regarding Claims 1 and 2, Parton et al. discloses the following organic electroluminescent (EL) device:	

    PNG
    media_image1.png
    383
    825
    media_image1.png
    Greyscale

(Fig. 1) comprising (in this order):  anode, hole-transporting layer (HTL), light-emitting layer (LEL), electron-transporting layer (ETL), and cathode.  The light-emitting layer comprises host material doped with guest material(s); the host material comprises a mixture of hole-transporting and electron-transporting materials (first and second host materials, respectively), while the guest material(s) is chosen from fluorescent and phosphorescent compounds ([0107]).  The bandgap energies of the host materials are larger than that of the guest (dopant) material(s) ([0108]).  Parton et al. further discloses the use of metal chelated oxinoid compounds as materials comprising the electron-transporting layer ([0141]).  However, Parton et al. does not explicitly disclose 1) the wt% of the second host material, 2) the energy limitations between the host and dopant materials, nor 3) a delayed fluorescent dopant as recited by the Applicant. 
Regarding point 1, Huo et al. discloses a light-emitting layer of an organic EL device comprising more than one host material “to improve the device’s film morphology, electrical properties, light emission efficiency, and lifetime”; the host materials comprise a first co-host that is hole-transporting and a second co-host that is electron-transporting ([0090]).  Huo et al. discloses that the hole-transporting co-host “may be determined by experimentation and may be within the range of 10 to 60 weight %” (of the total co-host materials) ([0156]).  However, Huo et al. does not explicitly disclose the wt% as recited by the Applicant.  Nevertheless, it would have been obvious to have a first co-host wt% at 80 wt% (or above) (notice that this would result in the second co-host to be less than or equal to 20 wt%).  The motivation is provided by the fact that Huo et al. teaches that the optimum concentration of the first co-host may not be within the 10-60 wt%; Huo et al. teaches that the optimal concentration is determined by experimentation.  It would have been further obvious to incorporate the wt% as disclosed by Huo et al. to the light-emitting composition of the organic EL device as disclosed by Parton et al. (i.e., such that the content of the second host material is within the range as recited by the Applicant).  The motivation is provided by the disclosure of Huo et al. which teaches a viable wt% for the electron-transporting host material (which is combined with a hole-transporting host material) in an identical field of invention that would result in improvements in film morphology, electrical properties, light emission efficiency, and lifetime of the device.  However, Parton et al. in view of Huo et al. does not explicitly disclose the energy limitations between the host and dopant materials nor a delayed fluorescent dopant as recited by the Applicant.
Regarding point 2, Kondakova et al. discloses an organic EL device comprising a light-emitting layer comprises hole-transporting host material(s), electron-transporting host material(s), and phosphorescent dopant (emitting) material ([0020], [0111], [0181]); the light-emitting layer may also include additional fluorescent dopant material(s) in the same layer as the phosphorescent dopant material ( [0291]-[0292]).  Kondakova et al. further discloses triplet energies of the host materials are greater than the triplet energy of the dopant material(s) in order for efficient energy transfer from the host material to the dopant material; Kondakova et al. discloses that a large triplet energy generally implies a large band gap ([0021]).  It would have been obvious to configure the energies of the host materials of the organic EL device as disclosed by Parton et al. and Huo et al. such that the triplet energies of the host materials are higher than the triplet energies of the dopant material(s).  The motivation is provided by the disclosure of Kondakova et al. which teaches that such an energy configuration allows efficient energy transfer to the dopant (i.e., light-emitting) material(s).  However, Parton et al. in view of Huo et al. and Kondakova et al. does not explicitly disclose a delayed fluorescent dopant as recited by the Applicant. 
Regarding point 3, Mori et al. discloses a “high-efficiency” organic EL device comprising a light-emitting layer which comprises a delayed fluorescent emitting material such as [Cu(tsmp)]2; the emitting materials are dopant materials (which are combined with host material in the individual light-emitting layers) ([0081]).  It would have been obvious to incorporate such delayed fluorescent dopant materials as disclosed by Mori et al. as (one of the fluorescent) dopant material(s) to the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Huo et al. and Kondakova et al.  The motivation is provided by the disclosure of Mori et al., which is directed to a known and viable fluorescent dopant material for visible emission, and wherein a highly efficient organic EL device can be constructed.
It is also the position of the Office that the organic EL device as disclosed by Parton et al. in view of Huo et al., Kondakova et al., and Mori et al. would inherently read on the HOMO/LUMO limitations as recited by the Applicant.  Notice that Parton et al. explicitly discloses the use of a mixture of a hole-transporting material in combination with an electron-transporting material as host material ([0107]); this would inherently result in the HOMO of the hole-transporting material to be shallower than that of the electron-transporting material (in order to accept holes), and the LUMO of the electron-transporting material to be deeper than that of the hole-transporting material (in order to accept electrons) (see page 7 of the Applicant’s arguments filed 03/29/21).  This necessity, combined with the fact that the organic EL device as disclosed by Parton et al. in view of Huo et al., Kondakova et al., and Mori et al. too uses a delayed fluorescence dopant material of various types with a small band gap (see ([0045]-[0046] of Mori et al.) (with a triplet excited state energy level that is lower than either of the host materials), would allow one of ordinary skill in the art to easily produce, during the normal course of experimentation, the Applicant’s invention.

	Regarding Claims 4 and 5, Parton et al. in view of Huo et al. and Kondakova et al. does not explicitly disclose the second host material of general formula (1) as recited by the Applicant.
Kondakova et al. discloses the use of substituted triazines as the electron-transporting host material(s), including the following:

    PNG
    media_image2.png
    255
    276
    media_image2.png
    Greyscale

(2,4,6-tris(1,1’:3’,1”-terphenyl-5’-yl)-1,3,5-triazine) ([0104]) such that n1-3 = 1, n11-13 = 0, and Ar1-3 = unsubstituted aryl group (phenyl) of General Formula (2) as defined by the Applicant.  It would have been further obvious to incorporate the above compound as disclosed by Kondakova et al. as the electron-transporting host material in the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Huo et al. and Kondakova et al.  The motivation is provided by the disclosure of Kondakova et al., which discloses a viable electron-transporting host material (which is also combined with hole-transporting host material and doped with fluorescent dopant material(s)), which also allows the construction of a highly efficient organic EL device.

	Regarding Claim 7, Parton et al. discloses the use of metal chelated oxinoid compounds as material comprising the electron-transporting layer ([0141]).  Also notice that the upper half of the light-emitting layer (“LEL”) in the organic EL device of Parton et al. is inherently electron-transporting and can be defined as a first electron transport layer.  However, Parton et al. in view of Huo et al. and Kondakova et al. does not explicitly disclose the compounds in the electron-transporting layer as recited by the Applicant.
	Kondakova et al. discloses metal-chelated oxinoid compounds (i.e., chelates of 8-quinolinol or 8-hydroxyquinoline) such as lithium oxide (lithium(8-quinolinolato)) for use in the electron-transporting layer which exhibit “high levels of performance” ([0331], [0332], [0338]).  It would have been obvious to incorporate such compounds (including lithium oxide) as disclosed by Kondakova et al. to the electron-transporting layer of the organic EL device as disclosed by Parton et al. in view of Huo et al. and Kondakova et al.  The motivation is provided by the disclosure of Kondakova et al. which teaches that such compounds for the electron-transporting layer exhibit high levels of performance. 

Response to Arguments
8.	The Applicant has argued on pages 5-11 for unexpected results based on the novel properties of having first and second hosts in the light-emitting layer (Examples 1-7 of the present Specification) v. comparative Examples 1-3 which utilizes only one host material.  The Office has carefully reviewed the data; however, the Applicant's arguments have been fully considered but they are not persuasive.  It is the position of the Office that the data is not commensurate with the scope of the claims.  Notice, for instance, the rather broad scope of Claim 1 which recites three species (first host, second host, and light-emitting materials) encompassing nearly infinite combinations of compounds.  The data, however, has only tested devices of highly limited nature (comprising 4CzIPN, mCBP, and T2T as the light-emitting material, first host, and second host, respectively, only).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786